*45On Petition, for Behearing Filed July 2, 1915.
Bruce, J.
A petition for rehearing has been filed in this case, which calls to our attention the fact that in stating the evidence we used the word “allow,” instead of “pay,” and that the contract actually read, “No commissions shall be paid for sales made when other goods or property are taken in part payment.” We do not see, however, how this fact can alter the inevitable conclusion which must be arrived at in this case. As we before stated, it is the written contract alone that is sued upon, and the suit is brought for the 10 per cent commission provided for in that contract. There is no proof of a contract for any other commission. This commission, it is expressly stated, -cannot be recovered unless the agent guarantees the sale of the secondhand machinery which is taken in trade. This the defendant (the agent) has positively refused to do. How, therefore, he can recover 10 per cent commission upon the written contract is difficult for us to see. It is idle to say that there was a waiver. In our view of the case no such waiver is proved, and certainly no such waiver is pleaded. That a waiver and estoppel must be specially pleaded in order to be relied upon has been so often and so recently held by this court, and is so well established as a general principle of law, that no argument upon the proposition is necessary.
It is urged, we know, that the plaintiff is a threshing machine company, but we have yet to learn that there is one law of contracts and •of pleading and practice for threshing machine companies, and another for other persons. The law, as we understand it, is no respecter of persons. It is also urged that the proof shows that the sale was actually consummated at the farm of the purchaser, and not at the office of the plaintiff company. This fact we consider to be immaterial, as the suit is brought upon the written contract, and upon the written contract alone, and for the commission provided for in that contract. It is also urged that the evidence shows that the purchaser had agreed with the defendant agent to purchase for cash, and before the visit 'to the company had consummated the sale. We find, however, no such proof in the record. All that the defendant testified to is that: “I went out to Oelke’s and told him I had the agency for the Case 'Threshing Machine Company and asked him if I could sell him a *46rig, as I understood he was in the market for a rig; but he said he did not know but what I could sometime, but at that time I couldn’t do business with him. Well, of course, that didn’t discourage me, and I went back .again several other times. About a year later than that, —some time later than, that, I don’t know exactly the time, — -I went out there again and talked to him, and he says, ‘I will tell you, Loomis, I am going to buy a rig; and if the rig you represent, that is, the Case rig, is what you say it is, I will buy it. You need not come out again bothering me, because I am busy, but if your rig is as you represent it to be I will buy it. So there is no use bothering me ány more, because,’ he says, ‘you and I have done lots of business together.’ ”
If this evidence shows a consummated sale or enforceable agreement to purchase for cash or secured notes and at the terms provided for in the agent’s contract, then no person is safe in talking with any selling agent. It is needless to say that it lacks all of the essentials of a valid contract.
The petition for a rehearing is denied.
Goss, J., and Burke, J., renew their dissents.'